         Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LTF CONSTRUCTION COMPANY, LLC;
LTF CLUB OPERATIONS COMPANY,
INC.,

                       Petitioners,             No. 20-CV-4097 (LAP)

-against-                                        MEMORANDUM & ORDER

CENTO SOLUTIONS INC.,

                       Respondent.

LORETTA A. PRESKA, Senior United States District Judge:

     Petitioners LTF Construction Company, LLC and LTF Club

Operations Company, Inc. (collectively, “LTF”) filed the instant

action against Respondent Cento Solutions, Inc. (“Cento”),

seeking to confirm an arbitration award (“the Award”) totaling

more than $1.8 million. 1       Cento has moved to vacate the Award. 2




     1 (Petition to Confirm Arbitration Award (“Petition”), dated
May 28, 2020 [dkt. no. 1] at 7; see also Petitioners’ Memorandum
of Law in Opposition to Respondent’s Motion to Vacate and in
Further Support of Petition to Confirm Arbitration Award, dated
Aug. 4, 2020 [dkt. no. 18]; Affirmation of Eric A.O. Ruzicka
(“Ruzicka Aff.”), dated Aug. 4, 2020 [dkt. no. 19].) LTF also
seeks statutory interest, see N.Y. C.P.L.R. §§ 5002-5003, and
the costs of this action. (See Petition at 7.)
     2 (See Notice of Respondent’s Motion to Vacate the
Arbitration Award, dated July 21, 2020 [dkt. no 12]; see also
Respondent’s Memorandum of Law in Support of Motion to Vacate
Arbitration Award (“Cento Br.”), dated July 21, 2020 [dkt. no
13]; Declaration of James Centrella (“Centrella Decl.”), dated
July 17, 2020 [dkt. no. 14]; Respondent’s Memorandum of Law in
Further Support of Motion to Vacate Arbitration Award (“Cento
Reply”), dated Aug. 11, 2020 [dkt. no 21].)
                                       1
        Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 2 of 17



For the reasons below, LTF’s petition is GRANTED, and Cento’s

motion is DENIED.

  I.      Background

       In February 2018, LTF and Cento entered into a contract

(“the Contract”) related to the construction of a fitness club

in Chappaqua, New York.       (See Exhibit A to Centrella Decl.

(“Contract”), dated Feb. 16, 2018 [dkt. no. 14-1] at 1.)            LTF

served as general contractor, and Cento was a subcontractor.

(Id.)    The relationship soon soured, however, and LTF filed a

demand for arbitration with the American Arbitration Association

(“AAA”) on September 20, 2018.        (Exhibit B to Centrella Decl.

(“Initial Statement of Claim”), dated Sept. 20, 2018 [dkt. no.

14-2].)    LTF alleged numerous breaches of the Contract by Cento

and sought damages of $815,000.        (Id. at 1, 3-4.)     The Contract

provided that the AAA Construction Industry Arbitration Rules

(“CIA Rules”) and the Federal Arbitration Act (“FAA”) would

govern any arbitration.       (Contract ¶ 11.3.)

       On April 23, 2019, Arbitrator Shamus P. O’Meara (“O’Meara”)

held a preliminary hearing at which both parties’ counsel

appeared.    (Exhibit 8 to Ruzicka Aff., dated Apr. 23, 2019 [dkt.

no. 19-8].)     At the hearing, the parties (1) agreed to exchange

their Statement of Claim and Statement of Counterclaim on June




                                      2
         Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 3 of 17



17, 2019, (2) mutually requested a “standard award,” 3 and (3)

received notice that the hearing was scheduled to begin on

November 11, 2019.       (Id. ¶¶ 1, 10, 12.)      The November 11 hearing

was suspended due to ongoing mediation efforts.            (See Exhibit 12

to Ruzicka Aff., dated Aug. 12, 2019 [dkt. no. 19-1].)

     Those efforts ultimately proved unsuccessful, however, and

LTF pressed on with arbitration.           (See Ruzicka Aff. ¶ 9.)        Cento

actively--if at times sporadically 4--participated in the

arbitration proceedings.        Specifically, Cento (1) responded to

LTF’s claims and filed a counterclaim of its own, (see id.

¶ 22); (2) objected to the initial arbitrator’s selection before

agreeing to proceed before O’Meara, (see Exhibit 2 to Ruzicka

Aff., dated Mar. 4, 2019 [dkt. no. 19-2]); (3) appeared at a

December 19, 2019 preliminary hearing where the parties agreed

to exchange witness and exhibit lists by January 27, 2020, (see




     3 A “standard award”--“also referred to as a ‘general,’
‘regular,’ or ‘bare’ award”--does not include factual findings
or an explanation of the arbitrator’s reasoning; it “simply
announces the result.” Tully Const. Co./A.J. Pegno Const. Co.,
J.V. v. Canam Steel Corp., No. 13 Civ. 3037 (PGG), 2015 WL
906128, at *13 (S.D.N.Y. Mar. 2, 2015).
     4 For example, Cento failed to appear for scheduled
preliminary hearings. (See, e.g., Exhibit 17 to Ruzicka Aff.,
dated Nov. 5, 2019 [dkt. no. 19-17].) Similarly, Cento did not
comply with agreed-upon deadlines regarding document production,
although it did produce documents after receiving an extension
of time. (See Exhibit 17A to Ruzicka Aff., dated Nov. 8, 2019
[dkt. no. 19-18]; Exhibit 20 to Ruzicka Aff., dated Dec. 18,
2019 [dkt. no. 19-21].)
                                       3
         Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 4 of 17



Exhibit 20A to Ruzicka Aff., dated Dec. 19, 2019 [dkt. no. 19-

22] ¶ 4), and (4) cooperated to set the arbitration hearing

dates for March 2, 2020 to March 4, 2020, (see Exhibit 21 to

Ruzicka Aff., dated Dec. 31, 2019 [dkt. no. 19-23]).

       But in mid-February 2020, Cento’s strategy changed.           After

Cento learned that it would cost about $35,000 to participate in

the arbitration, James Centrella, Cento’s Managing Partner,

determined that it would be more cost-effective not to appear at

all.    (See Centrella Decl. ¶¶ 13, 14.)        On February 19, Cento’s

attorney notified the AAA that he had been discharged and

requested that an upcoming hearing be postponed so that Cento

could retain new counsel.        (See Exhibit C to Centrella Decl.,

dated Feb. 19, 2020 [dkt. no. 14-3] at 1.)           O’Meara denied a

postponement, despite repeated requests from Mr. Centrella to

delay.     (See Exhibit D to Centrella Decl., dated Feb. 20, 2020

[dkt. no. 14-4].)

       On February 20, O’Meara held another preliminary hearing.

(Exhibit 26 to Ruzicka Aff., dated Feb. 20, 2020 [dkt. no. 19-

28].)     As of that time, Cento had not yet provided its witness

or exhibit lists.       (Id.)   Despite Cento’s failure to appear,

O’Meara extended Cento’s deadline to provide those documents

until 5:00 p.m. that evening.         (Id.)   But Cento never provided

the documents, and it failed to appear at a final preliminary

hearing on February 24.         (See Exhibit 27 to Ruzicka Aff., dated

                                       4
        Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 5 of 17



Feb. 24, 2020 [dkt. no. 19-29].)          As a result, O’Meara granted

LTF’s motion in limine and forbid Cento from introducing any

exhibits or calling any witnesses at the hearing.           (Id. ¶ 1.)

O’Meara also rescheduled the arbitration to begin at 9:00 a.m.

on March 3.     (Id. ¶ 2.)

       On March 3, LTF provided its final exhibits to Cento, which

included an updated damages summary.          (See Ruzicka Aff. ¶ 19;

Exhibit 29 to Ruzicka Aff., dated Mar. 3, 2020 [dkt. no. 19-31];

Exhibit 30 to Ruzicka Aff., dated Mar. 3, 2020 [dkt. no 19-32].)

In that summary, LTF claimed more than $1.8 million in damages,

which was significantly higher than LTF’s initial demand.                (See

Initial Statement of Claim at 3-4).          The amount was also

significant because the CIA Rules require a panel of three

arbitrators and a “reasoned award” for damages claims exceeding

$1 million.     See AAA CONSTR. INDUS. ARB. R. L-1, L-3, L-5.

       Although Cento claims to have never received notice of that

revised damages figure, (see Centrella Decl. ¶ 27), the record

shows that LTF provided notice as early as June 2019 that it was

seeking damages in excess of $1.9 million.          (Exhibit 10 to

Ruzicka Aff., dated June 17, 2019 [dkt. no. 19-10] at 3; see

also Exhibit 9 to Ruzicka Aff., dated June 19, 2019 [dkt. no 19-

9].)    Further, LTF produced documents supporting that $1.9

million figure, some of which Cento re-produced as part of its

own document production.       (See Exhibit 24 to Ruzicka Aff., dated

                                      5
        Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 6 of 17



Aug. 4, 2020 [dkt. no. 19-26] (including a defense Bates

stamp).)    Notwithstanding that notice, Cento did not insist on a

reasoned award or object to proceeding solely before O’Meara.

     The arbitration went forward as scheduled on March 3.               (See

Exhibit 28 to Ruzicka Aff., dated Feb. 24, 2020 [dkt. no. 19-

30].)    Cento did not appear to challenge LTF’s evidence.          (See

Centrella Decl. ¶ 22; Ruzicka Aff. ¶¶ 30-31; Exhibit 31 to

Ruzicka Aff., dated Mar. 4, 2020 [dkt. no 19-33].)           On March 4,

O’Meara formally closed the hearing and confirmed that there

would be no further briefing.        (Id. at 1.)    On March 17, O’Meara

issued the Award, holding Cento liable for (1) $1,866,027.36 in

damages and (2) $21,962.50 in fees and expenses.           (Exhibit 4 to

Petition, dated Mar. 17, 2020 [dkt. no. 1-4] ¶¶ 1-2; Exhibit E

to Centrella Decl., dated Mar. 17, 2020 [dkt. no. 14-5] ¶¶ 1-2

(same document).)      The AAA served the Award on Cento the same

day, (Centrella Decl. ¶ 23; Ruzicka Aff. ¶ 36), and Cento did

not seek any post-judgment process related to the Award before

O’Meara, (id. ¶ 37).      This action followed.

  II.    Legal Standard

     “The role of a district court in reviewing an arbitration

award is narrowly limited,” and an arbitrator’s “determinations

are generally accorded great deference under [federal law].”

Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable

Tr., 729 F.3d 99, 103 (2d Cir. 2013) (quotation marks omitted).

                                      6
         Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 7 of 17



The FAA mandates that an arbitration award be confirmed absent

an affirmative showing that a specific ground for vacating it

exists.     See 9 U.S.C. § 9; Jock v. Sterling Jewelers Inc. (“Jock

I”), 646 F.3d 113, 121 (2d Cir. 2011).          Section 10(a) of the FAA

provides four grounds for vacatur, two of which are relevant

here.

     First, a court may vacate an arbitration award where, inter

alia, “the arbitrators were guilty of misconduct in refusing to

postpone the hearing, upon sufficient cause shown.”             9 U.S.C.

§ 10(a)(3).      But “[f]ederal courts do not superintend

arbitration proceedings,” and this Court’s “review is restricted

to determining whether the procedure was fundamentally unfair.”

Tempo Shain Corp. v. Bertek, Inc., 120 F.3d 16, 20 (2d Cir.

1997).     “[A]rbitrators enjoy broad latitude in exercising their

discretion to grant or deny a request to adjourn,” Mandell v.

Reeve, No. 10 Civ. 6530 (RJS), 2011 WL 4585248, at *4 (S.D.N.Y.

Oct. 4, 2011), and the Court “will not interfere with an award

. . . as long as there exists a reasonable basis for the

arbitrator[’s] refusal to grant a postponement,” Rai v. Barclays

Capital Inc., 739 F. Supp. 2d 364, 371 (S.D.N.Y. 2010).

     Second, vacatur is also appropriate “where the arbitrators

exceeded their powers, or so imperfectly executed them that a

mutual, final, and definite award upon the subject matter

submitted was not made.”        9 U.S.C. § 10(a)(4).      That provision

                                       7
      Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 8 of 17



is construed narrowly, Jock I, 646 F.3d at 122, and the inquiry

trains on “whether the arbitrator had the power . . . to reach a

certain issue, not whether the arbitrator correctly decided that

issue.”   Jock v. Sterling Jewelers Inc., 942 F.3d 617, 622 (2d

Cir. 2019) (cleaned up), cert. denied, No. 19-1382, 2020 WL

5882321 (U.S. Oct. 5, 2020).

     Alternatively, a “court may set aside an arbitration award

if it was rendered in manifest disregard of the law.”          Weiss v.

Sallie Mae, Inc., 939 F.3d 105, 109 (2d Cir. 2019).          To vacate

for manifest disregard, the Court must identify “something

beyond and different from a mere error in the law or failure on

the part of the arbitrator[ ] to understand or apply the law.”

Westerbeke Corp. v. Daihatsu Motor Co., 304 F.3d 200, 208 (2d

Cir. 2002).   “Rather, the award should be enforced, despite a

court’s disagreement with it on the merits, if there is a barely

colorable justification for the outcome reached.”         T.Co Metals,

LLC v. Dempsey Pipe & Supply, Inc., 592 F.3d 329, 339 (2d Cir.

2010) (quotation marks omitted).

  III. Discussion

     Cento raises four points in support of vacatur: (1) O’Meara

violated 9 U.S.C. § 5 by failing to appoint a three-arbitrator

panel, see Cento Br. at 3-5; (2) O’Meara exceeded his authority

by not convening a three-arbitrator panel and by not rendering a

reasoned award, see id. at 5-8; (3) O’Meara’s conduct violated

                                    8
        Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 9 of 17



Cento’s due process rights in manifest disregarded of the law,

see id. at 8-11; and (4) O’Meara’s refusal to adjourn the

proceedings was fundamentally unfair and a manifest disregard of

the law, see Cento Reply at 2-6.          None is persuasive.

         a. 9 U.S.C. § 5

       Cento first contends that the Award was issued “in clear

violation of . . . 9 U.S.C. § 5.”          (Cento Br. at 5.)    That

provision provides, in relevant part, that “[i]f in the

agreement provision be made for a method of naming or appointing

an arbitrator . . . , such method shall be followed.”            9 U.S.C.

§ 5.    Cento posits that the Contract’s agreed-upon method was

not followed because the CIA Rules--which the Contract

incorporated--require a three-arbitrator panel to hear claims

for damages in excess of $1 million.          (See Cento Br. at 4-5.)

Cento asserts that O’Meara “was, or should have been, aware of

the Contract requirement,” but he “proceeded with the hearing

despite the fact that he was unauthorized to do so.”            (Id. at

5.)    On that basis, Cento maintains that the Award “should be

vacated.”    (Id.)

       Section 5 cannot do the work that Cento requires of it.

Section 5 “merely provides default rules for appointing an

arbitrator in the event an arbitration agreement is silent.”

Doscher v. Sea Port Grp. Sec., LLC, 832 F.3d 372, 385 n.19 (2d

Cir. 2016).     It does not provide a basis for vacating an

                                      9
      Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 10 of 17



arbitration award.    To the contrary, Section 10 of the FAA and

caselaw delineate the “very narrow set of circumstances . . .

that warrant vacatur.”     Leeward Constr. Co., Ltd. v. Am. Univ.

of Antigua-Coll. of Med., 826 F.3d 634, 638 (2d Cir. 2016).

Cento bears the burden to establish those circumstances, see

id., and it cannot mobilize Section 5 to make an end run around

that obligation.

        b. O’Meara’s Authority

      Cento next avers that, by issuing the Award, O’Meara

exceeded his authority under the Contract.        (See Cento Br. at 5-

8.)   Cento, partially repackaging its Section 5 argument,

maintains that O’Meara exceeded his authority by violating two

CIA Rules.   First, the CIA Rules required a three-arbitrator

panel to hear LTF’s $1.8 million damages claim.         (See id. 5-6.)

And second, those Rules also mandated a “reasoned” award instead

of “standard” one.    (See id. at 6-8.)      Because O’Meara,

indisputably, did not do either of those things, Cento maintains

that the Award must be vacated.       (See id. at 6, 8.)

      Cento is correct that the CIA Rules require damages claims

of more than $1 million to (1) be presented to three arbitrators

and (2) be resolved by a reasoned award.        See AAA CONSTR. INDUS.

ARB. R. L-1, L-3, L-5.    But Cento overlooks another critically

important provision incorporated by the Contract: CIA Rule R-42.

That Rule provides that “[a]ny party who proceeds with the

                                    10
     Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 11 of 17



arbitration after knowledge that any provision or requirement of

these Rules has not been complied with and who fails to state an

objection in writing shall be deemed to have waived the right to

object.”   AAA CONSTR. INDUS. ARB. R. R-42.   At no point did Cento

lodge an objection--much less in writing--to O’Meara’s issuing a

standard award or to proceeding before a sole arbitrator.          That

“failure constitutes a waiver.”      Oldcastle Precast, Inc. v.

Liberty Mut. Ins. Co., No. 7:16-CV-01914 (NSR), 2019 WL 1171564,

at *6 (S.D.N.Y. Mar. 12, 2019), amended on other grounds by 2019

WL 5884528 (S.D.N.Y. Nov. 8, 2019).

     By failing to object to either a standard award or to

proceeding before a single arbitrator, Cento waived any reliance

on those Rules as means to limit O’Meara’s authority.

Accordingly, the Court will not vacate the Award on that basis.

       c. Manifest Disregard

     Cento next maintains that O’Meara’s “conduct throughout the

arbitration violated [its] due process rights” and that the

“Award constitutes ‘fruit of the poisonous tree’ and a manifest

disregard for the law.”    (Cento Br. at 8.)      Specifically, Cento

theorizes that O’Meara disregarded its due process rights to (1)

“a reasonable adjournment to retain new counsel,” (2) timely

notice of LTF’s “increased damages claim,” and (3) the chance

“to appear pro se” at the arbitration proceedings in light of

LTF’s increase in its damages request.        (Id. at 10.)   O’Meara’s

                                   11
     Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 12 of 17



“flagrant contempt for Cento’s due process rights,” Cento avers,

mandates vacatur.   (Id. at 11.)

     Critically, however, the question is not whether this

Court, from first principles, believes that Cento’s due process

rights were violated.    Instead, the Court’s examination must

center on whether there exists a “barely colorable justification

for” O’Meara’s decision.    T.Co Metals, 592 F.3d at 339 (emphasis

omitted).   Moreover, to establish manifest disregard, it is not

enough for Cento to show that O’Meara violated its due process

rights.   To be entitled to vacatur, Walton must demonstrate that

O’Meara “intentionally defied the law.”       STMicroelectronics,

N.V. v. Credit Suisse Sec. (USA) LLC, 648 F.3d 68, 78 (2d Cir.

2011) (emphasis added).    Cento simply does not meet that

standard.

     First, Cento has not shown that O’Meara disregarded

governing law when denying an adjournment.       O’Meara “enjoy[ed]

broad latitude in exercising [his] discretion to grant or deny a

request to adjourn,” Mandell, 2011 WL 4585248, at *4, and this

Court will not displace the Award “as long as there exists a

reasonable basis for [O’Meara’s] refusal to grant a

postponement,” Rai, 739 F. Supp. 2d at 371.        Here, O’Meara

reasonably could have concluded that an adjournment--which Cento

requested less then two weeks before the hearing was to begin

and nearly eighteen months after the proceedings had commenced--

                                   12
      Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 13 of 17



was unwarranted. 5   That decision is made more reasonable by the

facts that Cento (1) routinely did not appear for preliminary

hearings, and (2) repeatedly failed to comply with agreed-upon

deadlines.

     Moreover, the reason driving Cento’s need for an

adjournment--i.e., its lack of counsel--was a problem entirely

of its own making.    As Cento readily admits, it “actively

participated in the arbitration process for nearly two years.”

(Cento Br. 9.)    It changed course in February 2020--less than

one month before the arbitration hearing--after “Cento’s owner

. . . determined he could no longer afford to participate in the

process or pay his attorney’s fees and terminated his attorney’s

representation of Cento.” 6    Essentially, Cento now seeks a

judicial bailout for a decision it purports to have made for

legitimate business reasons.      Of course, Cento cannot have its



     5 See, e.g., Cong. Sec., Inc. v. Fiserv Sec., Inc., No. 02
Civ. 3740 (JSM), 2003 WL 21664678, at *2 (S.D.N.Y. July 15,
2003) (“[T]he arbitrators clearly acted reasonably in denying an
application for a continuance made on the day of a hearing
. . . . At the time the continuance was sought, the proceeding
had been pending for over a year and a half and ten months
earlier, Petitioners had been granted a delay to accommodate
their counsel.”).
     6 (Cento Br. 9.) Cento’s explanation is confusing to say
the least. As Cento informs the Court, O’Meara told Cento it
would cost approximately $35,000 for Cento to participate in the
arbitration proceedings. (Id. at 2.) That $35,000 is dwarfed
by even the original $815,000 sought in damages, let alone LTF’s
final damages figure of more than $1.8 million.
                                    13
     Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 14 of 17



cake and eat it too.    In other words, Cento plainly has not

shown that O’Meara’s decision to deny a postponement was

“fundamentally unfair.” 7

     Second, Cento’s contention regarding notice of LTF’s seven-

figure damages claim ignores other important evidence in the

record.   LTF amended its Statement of Claim in July 2019--more

than eight months before the arbitration hearing and when Cento

was represented by counsel--indicating its intent to seek more

than $1.9 million in damages.     The arbitration docket, which was

submitted into the record by both parties, confirms this. 8            Based

on that, Cento had months of notice of the facts necessary to

protect its contractual rights to a three-arbitrator panel and a

reasoned award.   It never did so.      Cento has failed to how LTF’s

revising its damages figure in its final exhibits--which

actually decreased the damages sought by almost $100,000--

violated Cento’s due process rights.




     7 Cento’s reliance on Tempo Shain is misplaced. (See Cento
Reply at 3-4.) There, the Court of Appeals found that it was
fundamentally unfair to proceed with an arbitration hearing
where a material witness could not appear due to a sudden and
unforeseen family medical emergency. See Tempo Shain, 120 F.3d
at 17–18, 20. Because Cento alleges no similar medical
emergency here, Tempo Shain is inapposite. See Mandell, 2011 WL
4585248, at *6 (reaching the same conclusion about Tempo Shain
when confronted with similar facts).
     8 (See Exhibit 2 to Petition, dated May 28, 2020 [dkt. no.
1-2] at 2; see also Exhibit F to Centrella Decl., dated May 28,
2020 [dkt. no 14-6] at 2 (same document).)
                                   14
     Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 15 of 17



     Finally, like its eleventh-hour need for an adjournment,

Cento’s inability to offer evidence or call witnesses was wholly

self-inflicted.   Cento never provided its witness and exhibit

lists, even after O’Meara granted Cento an extension of time to

submit them.   Moreover, Cento did not appear at either of the

two final preliminary hearings.      Only then did O’Meara grant

LTF’s motion in limine, which limited only Cento’s ability to

present its own evidence and witnesses.       O’Meara did not bar

Cento from attending the arbitration hearing or otherwise

challenging LTF’s evidence and witnesses, but Cento still chose

not to attend.    Based on that, Cento had ample “opportunity” to

be heard.   That Cento repeatedly chose not to show up, “either

by design or poor planning, does not change the fact that the

opportunity was presented.”     Seneca Ins. Co. Inc. v. Dowers, No.

98 Civ. 4084 (LAP), 1999 WL 144497, at *6 (S.D.N.Y. Mar. 17,

1999) (Preska, J.).

     In sum, Cento’s due process theory fails to clear the high

hurdle that the manifest disregard standard demands.         The Court

will not vacate the Award based on those grounds.

       d. Misconduct for Failing to Adjourn

     Finally, Cento, contends--for the first time in its reply

brief--that O’Meara’s “repeated refusal of Cento’s adjournment

request was fundamentally unfair and constitutes a manifest

regard for the law.”    (Cento Reply at 2.)     That failure to

                                   15
        Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 16 of 17



adjourn, Cento posits, robbed it of the opportunity to submit

material testimony at the arbitration hearing.           (See id. at 3-

4.)   Cento maintains that O’Meara’s “refusal to grant Cento’s

continuance requests” resulted in further prejudice because

Cento was not able to insist on a three-arbitrator panel or a

reasoned award.      (Id. at 5.)

      Ordinarily, the Court “do[es] not consider arguments that

are raised for the first time in a reply brief.”            Clubside, Inc.

v. Valentin, 468 F.3d 144, 159 n.5 (2d Cir. 2006).            But setting

aside any issues of waiver, Cento’s argument simply reframes the

same adjournment-based contentions in its initial briefing.               For

the reasons discussed above, O’Meara could have reasonably

concluded that an adjournment was not warranted.            And “[a]s long

as there is at least a barely colorable justification for th[at]

decision not to grant an adjournment, the arbitration award

should be enforced.”       Kober v. Kelly, No. 06 Civ. 3341 (MGC),

2006 WL 1993248, at *2 (S.D.N.Y. July 18, 2006).            The Court,

therefore, will not disturb the Award.

  IV.     Conclusion

      For the foregoing reasons, LTF’s petition to confirm the

Award [dkt. no. 1] is GRANTED, and Cento’s motion to vacate the

Award [dkt. no. 12] is DENIED.        To the extent that LTF would

like to recover costs and statutory interest, it may make a

separate application consistent with this Court’s local rules.

                                      16
     Case 1:20-cv-04097-LAP Document 22 Filed 12/07/20 Page 17 of 17



The Clerk of the Court shall mark the matter closed and all

pending motions denied as moot.

SO ORDERED.

Dated:    December 7, 2020
          New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   17
